Citation Nr: 0400785	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits, in the 
calculated amount of $7,485.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia, 
which held that waiver of recovery of the overpayment at 
issue was precluded because the veteran had demonstrated bad 
faith in the creation of the debt.  At present, this appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
as the statute at issue in this appeal is found in chapter 53 
of title 38 of the U. S. Code, which concerns special 
provisions relating to VA benefits and contains its own 
notice provisions, the notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. 
§ 5103A (West 2002), 66 Fed. Reg. 45,630- 45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159), do not 
apply.  However, as the Board finds that further development 
is necessary in this case, the claim will be remanded to the 
RO for such development, as further described below.

In this case, in an August 1994 rating decision, the veteran 
was awarded nonservice-connected disability pension benefits.  
In a September 1994 RO letter, the veteran was notified that 
he had been granted nonservice-connected disability pension 
benefits.  However, due to his income being excessive, 
benefits were not payable.  His income at that time was 
$9,094 per year from the Social Security Administration, 
which exceeded the income limit of $7,818 for a veteran with 
no dependents.  The veteran was further notified that 
entitlement to benefits would be reconsidered upon receipt of 
dependency evidence.

Upon a showing of dependency, in an October 1994 RO letter, 
the veteran was notified that he had been granted an award 
for disability pension benefits in the amount of $99 per 
month effective July 1, 1994, which included benefits for the 
veteran's spouse.  In subsequent RO letters dated in January 
1997, December 1997 and November 1998, the veteran's award 
was amended, respectively, to include increases in the 
amounts of $108 per month effective December 1, 1996; $110 
per month effective December 1, 1997; and $111 per month 
effective December 1, 1998.  All of these RO letters 
specifically notified the veteran that if there were any 
changes in the number of his dependents, he should notify the 
VA immediately.

In a VA Form 21-0516-1 (Improved Pension Eligibility 
Verification Report (Veteran with No Children)) received 
January 2, 2001, the veteran indicated that his spouse was 
deceased.  Subsequently, in a January 23, 2001 RO letter, he 
was notified that his award had been amended to $118 per 
month effective January 1, 2001, which included consideration 
of benefits for his spouse. 

In a January 2002 VA form 21-4138 (Statement in Support of 
Claim), he further indicated that his spouse had passed away 
in 1996.  And thus, in a June 2002 RO letter, the veteran was 
informed that his wife had been removed and that his benefits 
had been terminated effective June 1, 2002.  The spouse's 
death certificate was requested by the RO.  

The evidence shows that the VA determined an overpayment in 
the amount of $123 had occurred for the period of June 1, 
2002 to June 30, 2002.  And, in a July 2002 decision of 
waiver of indebtedness, a waiver of overpayment in the amount 
of $123 was denied on the grounds that bad faith on the part 
of the veteran for the creation of the debt was found.  
Specifically, the decision concluded that the veteran was 
authorized improved pension with additional allowance for his 
spouse based on his report of Social Security benefits.  
However, it was not until January 10, 2002 that the veteran 
submitted a VA form 21-4138 requesting that his record be 
adjusted to reflect the death of his spouse in 1996, which he 
contended he reported to VA at that time.  However, no record 
or evidence of such notification in 1996 was found in the 
file.

Following the filing of a notice of disagreement in July 2002 
regarding the denial of the waiver of indebtedness that 
month, in August 2002 the RO notified the veteran that his 
total debt had been calculated to be $7,485.  Subsequently, 
the appropriate statement of the case was issued in September 
2002, and the veteran submitted the required substantive 
appeal in September 2002.

In this respect, the Board notes that in a September 2002 VA 
form 21-4138 (Statement in Support of Claim) the veteran 
requested the reimbursement of medical and burial expenses 
incurred due to the illness and death of his spouse.  He 
further noted that any such reimbursement should be applied 
to off-set any debt he may owe to the VA.  As such, the case 
must be remanded to the RO for the processing of such request 
for reimbursement of medical and burial expenses, if any, and 
to be applied to off-set any debt the veteran may owe to the 
VA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should furnish the veteran 
with a Request for Information 
Concerning Unreimbursed Family Medical 
Expenses incurred due to the illness 
and death of his spouse.  The burial 
expenses paid by the veteran should 
also be requested.  

2.  The RO should prepare a complete 
written paid-and-due audit of the 
veteran's disability pension account 
during the period of the assessed 
overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, 
as well as the amounts properly due.  
In verifying the amount of overpayment, 
the RO must explain the maximum 
allowable pension rates for the years 
in question, verified income, and the 
amount of unreimbursed medical and 
burial expenditures reported by the 
veteran during the specific period of 
time.  A copy of the written audit must 
be inserted into the claims folder.

4.  Thereafter, any amount of 
overpayment should be referred to the 
Committee for reconsideration of the 
veteran's request for waiver in light 
of the available record, including any 
reimbursements due to the veteran on 
the part of the VA for any medical and 
burial expenses incurred due to the 
illness and death of his spouse, as 
requested above.  A formal, written, 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims 
folder.  

5.  If the determination remains 
unfavorable to the veteran, he should 
be furnished a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 2002), which 
fully sets forth the controlling law 
and regulations pertinent to this 
appeal.  This document should further 
reflect detailed reasons and bases for 
the decisions reached.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




